DETAILED ACTION
	The following action is in response to the amendment filed for application 17/225,583 on November 10, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 2, 2022.

Terminal Disclaimer
The terminal disclaimer filed on November 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,319,022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gauthier ‘692 (previously cited).  With regard to claim 1, Gauthier teaches a human-powered vehicle (paragraph 22; bicycle) control device comprising: an electronic controller 112 configured to control a transmission to initiate a shifting operation based on a set of prescribed conditions that changes a transmission ratio of a human-powered vehicle, the electronic controller being configured to switch between a first control state (Economy Mode) that controls the transmission to change the transmission ratio in accordance with a first prescribed set of conditions, and a second control state (Sports Mode) that controls the transmission to prevent the change of the transmission ratio as compared to the first control state (delays upshift in Sports mode compared to economy mode; paragraph 3), the electronic controller being configured to switch between the first control state and the second control state in accordance with a detection of a steering state of the human- powered vehicle (paragraph 35  (steering angle sensor); paragraph 73 (above “minor adjustment threshold” will switch out of Economy Mode)).  With regard to claim 11, Gauthier teaches the device, wherein the first prescribed set of conditions includes at least one of a travel state and a travel environment of the human-powered vehicle (claim 3).  With regard to claim 12, Gauthier teaches the device, wherein the electronic controller is configured to control the transmission to not change the transmission ratio in accordance with the first prescribed set of conditions while in the second control state (Sports Mode delays upshift compared to Economy Mode; paragraph 3).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier as applied to claim 1 above, and further in view of Walthert ‘990.  With regard to claim 2, Gauthier teaches the device, wherein the electronic controller is configured to switch between the first control state and the second control state in accordance with an output of a fifth detection unit, which detects a steering angle of a steering wheel of the vehicle as information relating to the steering state.  Although Gauthier teaches of the vehicle being a bicycle and a steering angle sensor 108, Gauthier lacks the specific teaching of a handle of the human-powered vehicle as information relating to the steering state.  Walthert teaches a human-powered vehicle comprising a handle 116 and a sensor for detecting the steering angle of said handle as information relating to the steering state (paragraph 83).  It would have been obvious to one of ordinary skill at the time of the invention to modify Gauthier to employ a handle and steering angle sensor of said handle in view of Walthert in order to accurately attain the steering state of the bicycle.  Also, modification would have been obvious because the substitution of one known element (handlebar) for another (steering wheel) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  With regard to claim 3, Guathier teaches the device, wherein the electronic controller is configured to switch to the second control state upon determining the steering angle is greater than a first steering angle while in the first control state (paragraph 73; above “minor adjustment threshold” will switch out of Economy Mode).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the control device as claimed, and particularly wherein the electronic controller is configured to control the transmission to change the transmission ratio upon determining a parameter related to at least one of a travel state and a travel environment of the human-powered vehicle is outside of a first range while in the first control state, and the electronic controller is configured to control the transmission to change the transmission ratio upon determining the parameter is outside a second range, which is wider than the first range, while in the second control state, and including the remaining structure and control of claim 13.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	








Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



November 21, 2022